Citation Nr: 1606918	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  He died in January 2011.  The appellant is his surviving spouse.  The Veteran's death certificate and marriage certificate are reflected in the claims file.

This matter comes to the Board of Veterans' Appeals  (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the Veteran's life, he filed a claim for service connection for diabetes mellitus type II which was denied by a June 2007 rating decision of the Columbia, South Carolina RO.  The Veteran filed a timely Notice of Disagreement in December 2007 and a Statement of the Case was entered in April 2008.  The Veteran did not perfect the appeal by filing a timely substantive appeal.  The Veteran's spouse filed an Application for Dependency and Indemnity Compensation, VA Form 21-534, in January 2011.

The Veteran had a video hearing before the undersigned Veterans Law Judge in
November 2015.  A transcript of that proceeding has been associated with the
electronic claims file. The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  As reflected on his death certificate, the Veteran died from colon cancer, with contributing causes of hypertension and diabetes mellitus. 

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015).

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders, including diabetes mellitus type II.  See 38 C.F.R. § 3.309(e).

In this case, the record reflects, and the RO has conceded, that the Veteran served on land in Vietnam.  As such, the Veteran's herbicide exposure may be presumed.

The Veteran's death certificate lists his immediate cause of death as colon cancer, and other significant conditions contributing to his death as hypertension and diabetes mellitus.  May 2010 treatment records from the VAMC in Memphis, Tennessee confirm that the Veteran suffered from diabetes mellitus type II.

Under these circumstances, the Board concludes that a disability of service origin caused or contributed substantially or materially to cause the Veteran's death, and that the criteria for service connection for the cause of the Veteran's death are met.  38 C.F.R. §§ 3.309(e), 3.312 (2015).  The Board recognizes that diabetes mellitus was a contributing cause, not immediate cause of the Veteran's death.  However, the Board gives the Veteran the benefit of the doubt in finding in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is granted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


